DETAILED ACTION

Response to Arguments filed on 04/30/2021
In light of the amended claims, the 103 rejection, the 101 rejection and the claim objection have been withdrawn.

Allowable Subject Matter
Claims 1-20 are pending and allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art on record does not teach the combination of the independent claims limitations.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest “each of the at least two of the plurality of nodes acting as one of the cache managers, each one of the cache managers having an exclusive right to evict data only from the cache objects in the respective logical area of the cache.” in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest “wherein the first subset includes at least two of the plurality of processing nodes, each of the at least two of the plurality of nodes acting as one of the cache managers, each one of the cache managers having an exclusive right to evict data only from the cache objects in the respective logical area of the cache.” in combination with other recited limitations in claim 8.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest “wherein the first subset includes at least two of the plurality of processing nodes, each of the at least two of the plurality of nodes acting as one of the cache managers, each one of the cache managers only from the cache objects in the respective logical area of the cache.” in combination with other recited limitations in claim 15.
As dependent claims 2-7, 9-14 and 16-20 depend from an allowable base claims, they at least allowable for the same reasons as noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art 
Krishnaprasad (2015/0134911), “Figure 1, OBJECT MANAGER COMPONENT; [0011], “the object manager component can map regions to containers and manage data eviction thresholds and supply policy management for cached data. Such regions can represent cache containers that typically guarantee co-locations of the object placed/inserted in the container (e.g., co-locations of objects in same node…).”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKHR A ALDAYLAM whose telephone number is (313)446-6545. The examiner can normally be reached on 730 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alrobaye, Idriss N. can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SAKHR A ALDAYLAM/               Examiner, Art Unit 2181

/IDRISS N ALROBAYE/               Supervisory Patent Examiner, Art Unit 2181